ORDER
PER CURIAM:
Following a jury trial, Ralph Willis was convicted in 2010 in the Circuit Court of Jackson County of second-degree (felony) murder, first-degree endangering the welfare of a child, and child abuse. The charges stemmed from the death of a six-month-old infant in his care. Willis filed a motion for post-conviction relief under Supreme Court Rule 29.15. The motion alleged that Willis’ trial counsel was ineffective for withdrawing a motion in limine, which had sought to exclude evidence that the deceased infant had experienced previous injuries. The circuit court denied Willis’ motion following an evidentiary hearing. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).